ORDER
On November 8, 1999, petitioner was suspended from the practice of law for eighteen (18) months retroactive to December 18, 1997. In the Matter of Brown, 337 S.C. 56, 522 S.E.2d 814 (1999). Petitioner now seeks to be reinstated. The Committee on Character and Fitness has recommended that the petition be granted and that R. Thayer Rivers, Esquire, be appointed as petitioner’s mentor for one year. The Committee further recommends that Mr. Thayer be required to file semi-annual reports with the Committee setting forth his observations of petitioner during the mentoring period.
We agree with the Committee’s recommendations and hereby reinstate petitioner to the practice of law in this state. R. Thayer Rivers, Esquire, is hereby appointed to serve as petitioner’s mentor for one year from the date of this order. Mr. Rivers shall file semi-annual reports with the Committee as set forth above. Finally, the Committee shall inform this Court if Mr. Rivers fails to file a report, if a report indicates petitioner is experiencing any problems practicing law, and when Mr. Rivers has filed his final report.
IT IS SO ORDERED.
Is/ Jean H. Toal, C.J.
Is/ James E. Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.
Is/ Costa M. Pleicones, J.